Case 0:20-cv-61087-RKA Document 9 Entered on FLSD Docket 07/01/2020 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                              CASE NO. 20-60804-CIV-ALTMAN

 KATHLEEN HARWOOD,

        Plaintiff,
 vs.

 NATIONWIDE CREDIT, INC., and
 TOYOTA MOTOR CREDIT CORP.,

       Defendants.
 _________________________/


                      ORDER SCHEDULING STATUS CONFERENCE

        Counsel in the following cases are directed to appear at a status conference, in

 accordance with this Order, on July 7, 2020, at 1:00 p.m. The conference will be conducted

 telephonically. At that time, the parties shall dial 1-888-363-4734 and enter access code

 9127026, followed by the # symbol. Counsel must not utilize speakerphone functionality during

 the hearing. If possible, counsel should use a landline. Instructions for the status conference are

 as follows:

           1.   The parties are not personally required to appear, but a representative of each

                party with full authority to enter a full and complete compromise must appear.

           2.   As cases are called, the attorneys will be directed to confer on a possible

                resolution of the case. The Court will not oversee these discussions.

           3.   If an agreement is reached, the parties shall promptly notify the Court.

           4.   The Plaintiff’s counsel must appear with the entire case file. If any of the

                Defendants have not yet appeared, the Plaintiff must serve a copy of this Order on

                any such Defendant within two (2) business days of the date of this Order.
Case 0:20-cv-61087-RKA Document 9 Entered on FLSD Docket 07/01/2020 Page 2 of 2



         5.    The Defendant must appear with all evidence it has in support of its defenses.

         6.    The Clerk is DIRECTED to enter this Order in the following cases:

              a.       20-cv-60595 – Torres v. Experian Information Solutions, Inc., et al.

                              (call in: 1:10 p.m.)

              b.       20-cv-61065 – Jaimes v. Jaba Pro Stone Corp.

                              (call in: 1:20 p.m.)

              c.       20-cv-81004 – Fernandez v. Applebee’s Restaurants, LLC

                              (call in: 1:30 p.m.)

              d.       20-61024 – Adams v. Therapies 4 Kids, Inc., et al.

                              (call in: 1:40 p.m.)

              e.       20-cv-61087 – Concepcion v. Frost-Arnett Company

                              (call in: 1:50 p.m.)

       DONE AND ORDERED in Fort Lauderdale, Florida, this 30th day of June 2020.



                                                        _________________________________
                                                        ROY K. ALTMAN
                                                        UNITED STATES DISTRICT JUDGE
 cc:   counsel of record




                                                 2
